Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing August 19, 2008 U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549-4561 Attn: Re: Ms. Carmen Moncada-Terry ELEMENT92 RESOURCES CORPORATION REQUEST FOR ACCELERATION OF THE EFFECTIVE DATE OF REGISTRATION STATEMENT ON FORM S-1 FILED ON AUGUST 18, 2008 Dear Sir or Madam: This letter is to request acceleration of the effective date of the pending registration statement on Form S-1. The Company requests that the registration statement become effective at 12:00 p.m. (EST) on Wednesday,August 20, 2008 . With this request for acceleration of the effective date of the pending registration statement, the Company acknowledges the following: - should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; - the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and - the company may not assert the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. The Company respectfully requests acceleration of the effective date of the pending registration statement to the proposed day and time stated above. Thank you. Very Truly Yours, ELEMENT92 RESOURCES CORP. /s/ Geoffrey Armstrong Geoffrey Armstrong Chief Executive Officer, President, Director, Secretary, Principal Financial Officer, and Treasurer 1
